DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This action is responsive to the following communication: an amendment filed on 08/29/2022.
	Claims 1, 3-17, 19-22 are currently pending and presented for examination.
                                         Response to Arguments
Applicant's arguments with respect to prior art claims rejection filed on 08/29/2022 have been fully considered, however, the remarks are moot, because the arguments do not apply to the combination of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.  Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), in view of Wu et al. (US Pub. No.: US 2008/0265350A1).
           Regarding claim 1, Tam et al. discloses a method for manufacturing semiconductor modules for image sensing devices (Para 23; Fig. 2; fabricating a camera module), comprising:
applying a removable layer on a first surface (Para 35; Figs. 3A, 3B; 12; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation features 326 surrounding each flexible printed circuit on the top surface of substrate 200  , wherein flexible printed circuit 204 includes first frame member 264 that receives housing 308) of a printed circuit board (PCB)  (Para 24; a length of flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon) 
comprising a plurality of PCB units (Para 24; a plurality of flexible printed circuit tape portions or flexible printed circuits 204 includes the separation features 326 of the substrate 200 ), 
wherein each PCB unit comprises at least a semiconductor component on a second surface of the PCB  (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts 252 disposed on the first surface 224 of the wing members 222 by way of a number of conductive traces.) and one or more openings across the first surface and the second surface of the PCB (Fig. 3B; Para 225; opening 220  extending through the body portion 208  of flexible printed circuit 204) ;
mounting at least a photosensitive member to the second surface of each of the PCB units (Para 27-28; Figs. 6, 7; image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 of flexible printed circuit 204 ) wherein a first surface of the photosensitive member  ( Fig. 4, 10, 11; Para 27; include attaching 116 a second frame member 280 and an image sensor 284 (e.g., CMOS die, chip or wafer) to the second surface 216 of the body portion 208.  The image sensor side that facing the first surface 212 of the body portion that receives lens holder/module is a first surface of the photosensitive member ) and the removable layer separate the one or more openings from an ambient environment ( Para 32-34; Figs. 8-15; wherein the image sensor is inserted into the second frame member opening 296  of the opening 220 and  the housing 308 is mounted over the first frame member 264 to the first surface 212; therefore the opening is separated from the outside by the image sensor and the first frame member included in the printed circuit 204 that receives housing 308) , and the first surface of the photosensitive member is positioned to receive light through the  one or more openings (Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.); and
encapsulating the photosensitive member and at least one semiconductor component with an encapsulation layer on each PCB unit , wherein the encapsulating layer is in direct contact with a second surface of the photosensitive member and seals the second surface   of the photosensitive member and the at least one semiconductor component from the ambient environment, and the second surface of the photosensitive member is opposite to the first surface of the photosensitive member (Para 27-29; Fig. 6,7; second frame member 280 encapsulates image sensor and conductive contacts 248 (wherein the second frame 280 encapsulate a second surface of  image sensor which is in contact of the frame 280 and located  on the second surface 216 of the body portion  208 which is also opposite to the surface connecting to lens holder and obtains light) . The image sensor 284 may be inserted into the second frame member opening 296.). 
However, Tam et al. does not disclose “mounting at least a photosensitive member to the second surface of each of the PCB units via welding materials”; furthermore, Tam et al. does not disclose “insulating gaps between the welding materials and the photosensitive member via a glue sealing to prevent dust from contacting the photosensitive member”. 
Wu et al. discloses mounting at least a photosensitive member to the surface of the substrate via welding materials (Para 12; welding pads are configured for electrically coupling the image sensor 14 and the substrate 11) ;  insulating gaps between the welding materials and the photosensitive member via a glue sealing to prevent dust from contacting the photosensitive member ( Para 17, 18; welding pads and wires 16 are embedded in a curable adhesive 17. The cover 15 is disposed on an adhesive which is attached around the image sensor 14, wherein the cover 15 cooperates with the adhesive to seal a sensitive area of the image sensor 14.). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tam et al.  with the teaching of Wu et al. to  utilize welding materials as a conductor  to connect printed circuit board units and image  sensor to  improve system stability and also utilize glue to  fill the space between welding pads and image sensor in order to seal the sensitive area of the image sensor  to prevent debris or dust from coming in. 

Regarding claim 3, Tam discloses the method of claim 1, further comprising removing the removable layer from a divided PCB unit ( Para 35; Figs. 2, 12; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation feature 326 surrounding each flexible printed circuit).
Regarding claim 4, Tam discloses the method of claim 1, further comprising assembling the unit into a lens assembly (Fig.10, 11; Para 32-38; a lens barrel 336 having at least one lens element 340 (and a transparent cover 348 disposed within an aperture 352 of the lens barrel 336) into the internal cavity 324 of the housing 308 to form a camera module 312/312).
Regarding claim 6, Tam discloses the method of claim 1, wherein the removable layer is 
         Regarding claim 8, Tam discloses the method of claim 1, wherein the removable layer comprises glass (Para 33; Fig. 10;  infrared filter 304  of flexible printed circuit 204 made of glass is inserted into the first frame member opening over the central opening 220 and appropriately securing the IR filter 304 to the first surface 212 of the body portion 208),  
Regarding claim 9, Tam discloses the method of claim 1, wherein the removable layer is applied on the PCB by pressure, heat, chemical vapor deposition, clipping, plating, or spraying (Para 26; the first frame member 264 may generally include a first surface 268, an opposing second surface 272 (see completed camera module 312 in FIG. 14) adapted to be secured to the first surface 212 of the body portion 208 in any appropriate manner (e.g., adhesives)).
Regarding claim 10, Tam discloses the method of claim 1, wherein the removable layer is removed from the PCB unit by peeling, 
Regarding claim 11, Tam discloses the method of claim 1, wherein the encapsulation layer comprises a polymer (Para 27; the second frame member 280 may be made of any appropriate polymer).
Regarding claim 12, Tam discloses the method of claim 11, wherein the polymer comprises a molding compound (Para 27; the second frame member 280 may be made of any appropriate polymer and manufactured via a transfer molding process.).
Regarding claim 14, Tam discloses the method of claim 1, wherein the encapsulation layer is formed by a mix reaction, heating, cooling
        Regarding claim 15, Tam discloses a semiconductor module (Para 23-25; a camera module), comprising:
at least a printed circuit board (PCB) ( Para 24; flexible tape substrate 200) which comprises at least a semiconductor component ( Para 24-25; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon . Each of the first and second surfaces 212, 216 of the body portion 208 of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts)  and one or more openings ( Para 23-24; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon; The flexible printed circuit 204 broadly includes a body portion 208 having a first surface 212 and an opposing second surface 216 (see FIG. 6), a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216) ;
at least a removable layer on a first surface of the PCB ( Para 35; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation features 326 surrounding each flexible printed circuit  , wherein flexible printed circuit 204 includes first frame member 264 receives housing 308);
at least a photosensitive member positioned on a second surface of the PCB , wherein a first surface of the photosensitive member (Fig. 4, 10, 11; Para 27; include attaching 116 a second frame member 280 and an image sensor 284 (e.g., CMOS die, chip or wafer) to the second surface 216 of the body portion 208.  The image sensor side that facing the first surface 212 of the body portion that receives lens holder/module is a first surface of the photosensitive member ; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.)  is configured to receive light through the  one of more openings (Para 27-28; Figs. 6, 7; image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 of flexible printed circuit 204; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process);   and
an encapsulation layer configured to encapsulate the photosensitive member and the at least one semiconductor component with the PCB (second frame member 280; Para 27-29; Fig.6 and 7; wherein the second frame 280 encapsulate image sensor and conductive contacts 248) ,
 wherein at least one semiconductor component is on the second surface of the PCB (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248), the one or more openings are across the first surface and the second surface of the PCB ( Para 23-24; a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216) , and is separated from an ambient environment by the photosensitive member and the removable layer (Para 32-34; Figs. 8-15; wherein the image sensor is inserted into the second frame member opening 296  of the opening 220 and  the housing 308 is mounted over the first frame member 264 to the first surface 212; therefore the opening is separated from the outside by the image sensor and the first frame member that receives housing 308), and
wherein the encapsulating layer is in direct contact with a second surface of the photosensitive member and seals the second surface   of the photosensitive member and the at least one semiconductor component from the ambient environment, and the second surface of the photosensitive member is opposite to the first surface of the photosensitive member (Para 27-29; Fig. 6,7; second frame member 280 encapsulates image sensor and conductive contacts 248 (wherein the second frame 280 encapsulate a second surface of  image sensor which is in contact of the frame 280 and located  on the second surface 216 of the body portion  208 which is also opposite to the surface connecting to lens holder and obtains light) . The image sensor 284 may be inserted into the second frame member opening 296.).  
However, Tam et al. does not disclose “mounting at least a photosensitive member to the second surface of each of the PCB units via welding materials”; furthermore, Tam et al. does not disclose “insulating gaps between the welding materials and the photosensitive member via a glue sealing to prevent dust from contacting the photosensitive member”. 
Wu et al. discloses mounting at least a photosensitive member to the surface of the substrate via welding materials (Para 12; welding pads are configured for electrically coupling the image sensor 14 and the substrate 11) ;  insulating gaps between the welding materials and the photosensitive member via a glue sealing to prevent dust from contacting the photosensitive member ( Para 17, 18; welding pads and wires 16 are embedded in a curable adhesive 17. The cover 15 is disposed on an adhesive which is attached around the image sensor 14, wherein the cover 15 cooperates with the adhesive to seal a sensitive area of the image sensor 14.). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tam et al.  with the teaching of Wu et al. to  utilize welding materials as a conductor  to connect printed circuit board units and image  sensor to  improve system stability and also utilize glue to  fill the space between welding pads and image sensor in order to seal the sensitive area of the image sensor  to prevent debris or dust from coming in. 
          Regarding claim 17, Tam discloses the semiconductor module of claim 15, wherein the removable layer comprises glass (Para 33; Fig. 10;  infrared filter 304 made of glass is inserted into the first frame member opening over the central opening 220 and appropriately securing the IR filter 304 to the first surface 212 of the body portion 208),  (Please note that due to alternative wording “or”, the strike through limitation is not being considered) .
        Regarding claim 19, Tam discloses an image-sensing device (Fig. 2; Para 23; camera module), comprising: 
         one or more lens (Para 38; lens element 340; Figs. 14, 15) ;
         at least a printed circuit board (PCB) (Figs. 3A; Para 37; printed circuit 204) which comprises at least one first semiconductor component  (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts 252 disposed on the first surface 224 of the wing members 222 by way of a number of conductive traces.) and one or more openings (Fig. 3B; ra 225; opening 220  extending through the body portion 208  of flexible printed circuit 204 )  across a first surface and a second surface of the PCB (Para 25; a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216 ) ;
         at least a photosensitive member ( Para 27; Figs. 6, 7; image sensor 284) ; and
         at least an encapsulation layer (Para 27; Fig. 6,7; second frame member 280) configured to encapsulate the photosensitive member and the at least one first semiconductor component with the PCB ( Para 27-29; Fig.6 and 7; wherein the second frame 280 encapsulate image sensor and conductive contacts 248), 
      wherein the photosensitive member is positioned on the second surface of the PCB,
a first surface of the photosensitive member is configured to receive light through the openings (Fig. 4, 10, 11; Para 27; include attaching 116 a second frame member 280 and an image sensor 284 (e.g., CMOS die, chip or wafer) to the second surface 216 of the body portion 208.  The image sensor side that facing the first surface 212 of the body portion that receives lens holder/module is a first surface of the photosensitive member ; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.) ,the at least one first semiconductor component is on the second surface of the PCB (Para 28; conductivecontacts248 on the second surface 216 of the body portion 208  of printed circuit 204), and 
the encapsulating layer is in direct contact with a second surface of the photosensitive member and seals the second surface   of the photosensitive member and the at least one semiconductor component from the ambient environment, and the second surface of the photosensitive member is opposite to the first surface of the photosensitive member (Para 27-29; Fig. 6,7; second frame member 280 encapsulates image sensor and conductive contacts 248 (wherein the second frame 280 encapsulate a second surface of  image sensor which is in contact of the frame 280 and located  on the second surface 216 of the body portion  208 which is also opposite to the surface connecting to lens holder and obtains light) . The image sensor 284 may be inserted into the second frame member opening 296.). 
However, Tam et al. does not disclose “the photosensitive member is attached via welding materials, gaps between the welding materials and the photosensitive member are insulated via a glue sealing to prevent dust from contacting the photosensitive member”.
Wu et al. discloses the photosensitive member is attached via welding materials, gaps between the welding materials and the photosensitive member are insulated via a glue sealing to prevent dust from contacting the photosensitive member (Para 12; welding pads are configured for electrically coupling the image sensor 14 and the substrate 11; Para 17, 18; welding pads and wires 16 are embedded in a curable adhesive 17. The cover 15 is disposed on an adhesive which is attached around the image sensor 14, wherein the cover 15 cooperates with the adhesive to seal a sensitive area of the image sensor 14.). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tam et al.  with the teaching of Wu et al. to utilize welding materials as a conductor to connect printed circuit board units and image sensor to improve system stability and also utilize glue to fill the space between welding pads and image sensor in order to seal the sensitive area of the image sensor to prevent debris or dust from coming in. 
Regarding claim 20, Tam discloses the image-sensing device of claim 19, further comprising at least a transparent layer disposed between the lens and the photosensitive member (Figs 10, 11;  Para 33; infrared (IR) filer 304 made of glass; align IR filter 304 over the image sensor 284 and Fig 11 shows the lens module is located above IR filter 304 ) , wherein the one or more openings are separated from the outside by the photosensitive member and the transparent layer (Para 27-28,  33; wherein the image sensor is inserted into the second frame member opening 296  of the central opening 220; IR filter 304 is inserted into the first frame member opening 274 over the central opening 220; therefore central opening 220 is separated from both sides by the image sensor and infrared (IR) filter 304 )  .

2. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), in view of  Wu et al. (US Pub. No.: US 2008/0265350A1). And in view of Gutierrez et al. (US Pub. No.: US 2015/0350500 A1).
Regarding claim 5, Tam does not disclose the method of claim 1, further comprising, prior to mounting the photosensitive member to each of the PCB units, cleaning the photosensitive member and mounting welding materials on the photosensitive member.
Gutierrez discloses prior to mounting the photosensitive member to each of the PCB units, cleaning the photosensitive member and mounting welding materials on the photosensitive member (Para 49, 52, 58, cleaning process to remove residuals and SMT process and soldering).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to clean the elements on circuit board and provide soldering materials/adhesive materials as disclosed in Gutierrez prior to mount the image capture devices to printed circuit board as disclosed in Tam in order to make sure there is no dust or chemical residual on the device and provide more stability for the system.
3. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), and Wu et al. (US Pub. No.: US 2008/0265350A1), and in view of Bolken et al. (US Pub. No.: US 2005/0059188 A1).
Regarding claim 7, Tam does not discloses the polymer comprises polypropylene, polyethylene terephthalate, polyvinyl chloride, polyimide, or polytetrafluoroethylene.
Bolken discloses the polymer comprises 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyimide as disclosed in Bolken for the first frame member as disclosed in the combination of Tam and Wan in order to provide better thermal stability, good chemical resistance and increase system stability.
4. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), in view of Wu et al. (US Pub. No.: US 2008/0265350A1) and in view of  Kim et al. (US Pub. No.: US 2012/0300142A1).
Regarding claim 13,   Tam does not disclose the method of claim 1, wherein the encapsulation layer comprises polyvinyl butyral, a silicon, ceramics, or graphite.
Kim et al.  discloses wherein adhesion layer comprises polyvinyl butyral
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyvinyl butyral as disclosed in Kim for the second frame member as disclosed in Tam in order to provide strong binding, optical clarity and increase system flexibility.

5. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), Wu et al. (US Pub. No.: US 2008/0265350A1), 
and in view of Aoki et al. (US Pub. No.: US 2007/0183773 A1).
          Regarding claim 16, Tam et al. discloses the removable layer is an adhesive ( Fig. 5; the first frame member 264 is secured to the first surface of the body portion 208 of printed circuit 204 by adhesives; therefore, when the printed circuit 204 is removed, the adhesive bonded the frame member 264 and the printed circuit 204 is also removed from substrate 200) .
	However, Tam et al. does not disclose the adhesive is a heat resistant adhesive. 
	Aoki et al. discloses a heat resistant adhesive (Para 91; a heat-resistant adhesive such as an epoxy or an acrylic adhesive is preferably used). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize heat resistant adhesive as disclosed in Aoki to bond the first frame member to the printed circuit 204 as disclosed in Tam in order to provide strong bonding and increase system stability under high heat. 


Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten in a way to overcome double patenting rejection.
     The following is a statement of reasons for the indication of allowable subject matter:
        Regarding claim 21, none of the prior art discloses “wherein the one or more openings span a distance between a first PCB unit and a second PCB unit, a length of the photosensitive member exceeds a length of the one or more openings, and the photosensitive member extends from a first end of the first PCB unit to a second end of the second PCB unit.” in combination of other limitation in the claim. 
         Regarding claim 22, none of the prior art discloses “wherein the welding materials extend past the second end of the second PCB unit, a first end of the photosensitive member contacts the welding materials, and the glue sealing extends past the first end of the photosensitive member”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696